Case 2:17-cv-01049-MMB Document 61-4 Filed 06/15/21 Page 1 of 7

EXHIBIT A
Case 2:17-cv-01049-MMB Document 61-4 Filed 06/15/21 Page 2 of 7

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RONALD WATSON :
No.: 2:17-cv-01049-MMB
Vv.

LLOYD INDUSTRIES, INC.

DECLARATION OF SAMUEL A. DION, ESQ.

Pursuant to 28 U.S.C. Section 1746, I, Samuel A. Dion. Esq., declare as follows:

1. Ihave personal knowledge of the facts set forth below. I am an adult citizen of the
United States and I am competent to testify as to the matters in this Declaration.

2. I am attorney for the plaintiff in the above-captioned matter.

3. Since September 8, 2020, I have spent at least 87.4 hours working on his case through
the present day. (See Exhibit 1 hereto).

4. I have been practicing law in both Pennsylvania and New Jersey since November
1989, a period of nearly 32 years. I am an experience employment discrimination lawyer and I
have been handling cases similar to the matter at bar since 1994 or fora period of about 27 years.

5. I have successfully tried multiple employment discrimination cases to verdict
including wins in two prior sexual harassment cases and in the instant race discrimination case,
all in the Eastern District of Pennsylvania.

6. My years of experience and my handling of hundreds of employment discrimination
cases over the past 27 years has made me proficient in the practice area of employment
discrimination, which is a difficult area of the law and requires the ability to interpret multiple
statutes and laws.

7. As a result, I have become a leader in developing the law within this Circuit as

evidenced by three recent successful employment discrimination appeals, which have resulted in
Case 2:17-cv-01049-MMB Document 61-4 Filed 06/15/21 Page 3 of 7

published opinions which have effectively changed enforcement of the FMLA, sexual
harassment and disability discrimination cases. These opinions are (1) Hansler v. Lehigh Valley
Hosp. Network, 798 F.3d 149 (3rd Cir. 2015); (2) Moody v. Atlantic City Board of Education, :
870 F.3d 206 (3rd Cir. 2017); and (3) Eshleman y. Patrick Industries, Inc., 961 F.3d 242 (3rd
Cir. 2020).

8. Said expenditure of time in this matter (noted in paragraph 3 above) was reasonable
because it was the actual time that I worked on the above-captioned case since September 8,
2020 which included time devoted to opposing defendant’s petition for writ certiorari to the U.S.
Supreme Court.

9. The work listed on Exhibit 1 was reasonable and necessary for the prosecution of the
instant matter and was not redundant or excessive.

10. Under penalty of perjury, I declare pursuant to 28 U.S.C. Section 1746 that the

foregoing is true and correct.

way, I of June 2021,

SAMUEL A. DION; ESQ.
Attorney for Plaintiff
 
Case 2:17-cv-01049-MMB Document 61-4 Filed 06/15/21 Page 5 of 7

 

atson Time Sheet fo ince September 8. 2020
Date Work Done Time
9/16/2020 Review of Brief in Opposition to appellee’s motion for —
Attorneys’ fees 0.80
10/7/2020 Review of Order denying Petition for Panel Rehearing. 0.10
10/13/2020 Review of Petition to Stay Mandate 0.70

10/14/2020 Draft Motion for Leave to file a Response to Stay of Mandate —_—‘1.50
12/17/2020 Research and calculation as to how much time, if any, is left

to file a petition for writ of certiorari. 7028
1/2/2021 Research on whether a mandate must issue to the lower court

and what form it takes. 0.30
1/4/2021 Review of letter from Third Circuit concerning mediation 0.20

1/4/2021 Email to defense counsel asking if a Petition for Writ of Cert.

would be filed, and review of response stating they would be

filing and the Supreme Court extended the deadline to file 0.20
1/13/2021 Reviewed copy of Petition for Writ of Cert. emailed to me. 0.60
1/20/2021 Emails back and forth with defense counsel to determine

identifier for the case, etc. and reviewed responses indicating

no identifier because they are delayed in filing received docs. 0.30
1/20/2021 Confirmed registration with Supreme Court. Unsuccessfully

tried to file entry of appearance in case but no number assigned. _ 0.30
1/25/2021 Email to mediation unit regarding memorandum regarding

petition for attorneys’ fees. 0.40
1/26/2021 Email from defense counsel with docket number for Supreme

Court. 0.10
1/27/2021 Reviewed email from mediation unit regarding attorneys’ fees

petition. 0.10
1/27/2021 Email to defense counsel regarding possible extension to respond

to petition for writ of cert. 0.10
1/28/2021 Emails with opposing counsel revealing response date of

February 25, 2021. 0.10
1/29/2021 Email from Grace Paras of Citizen Litigation Group—treviewed

solicitation to help. 0.10

2/2/2021 Emails with Grace Paras to discus shared working agreement. 0.20
2/3/2021 Phone conference and emails with Adina Rosenbaum, Esq. from

Citizen Litigation Group. Discussed legal issues. 0.50
2/3/2021 Review of email and attachments from Adina Rosenbaum

including co-representation agreement and form extension

request. 0.20

2/4/2021 Returned signed agreement to Adina Rosenbaum and proposed

letter seeking an extension. (drafting proposed letter included). 0.40
2/5/2021 Motion for extension of time filed with Supreme Court. 0.10
2/8/2021 Review of Order granting motion to file by March 29, 2021
Case 2:17-cv-01049-MMB Document 61-4 Filed 06/15/21 Page 6 of 7

2/12/2021

2/16/2021

Liable Miah

2/18/2021
3/11/2021

3/18/2021

3/18/2021
3/19/2021
3/19/2021
3/21/2021
3/24/2021
3/26/2021
3/26/2021
3/26/2021
3/26/2021
4/12/2021

4/14/2021
4/14/2021
5/3/2021

5/4/2021
5/4/2021

5/5/2021

and email to Adina Rosenbaum advising her of extension. — 0.20
Review email from mediator for petition for attorneys’ fees. 0.10
Forwarded copies of brief, trial transcript and orders of

Third Circuits 0 adina Rosenbaum. _Gncludes time oe

_ Discussed strategy for supreme court brief including sending
_ adraft of brief to Adina Rosenbaum and along with some

comments. (includes time drafting draft brief). 3.50

Reviewed Adina Rosenbaum’s draft brief in opposition. Ps
Realized it stopped at page 5 abruptly. 0.30
Emailed defense counsel for permission to serve opposition

brief by email which was agreed. 0.10
Review entire draft brief and my changes were incorporated into
Adina’s brief. 1.20

Approved the brief written by Adina and which incorporated
some of my suggestions and corrections/changes. (includes

time spent making suggested changes and corrections). 0.70
_ Final review of brief and email from Adina acknowledging

my contributions and insight. 0.60
Review email from mediator. 0.10

Brief was filed and I send a copy by email to defense counsel. _—0.10

Copy of brief sent to Mr. Watson with email discussing mediation

and the timing with Supreme Court review. 0.10

Advised mediator that there was no settlement so she emailed

me that she notified the “panel. : 0.10

Took care of a registration issue after being notified by a clerk
with Supreme Court that my phone number on the brief

did not match the one on file with the court. 0.20
Reviewed ecf notification that the petition was distributed for
Conference of 4/30/2021. 0.10
Reviewed email that fee petition was assigned to a special

master. 0.10

Received email from Adina that petition for writ of cert was
denied and responded for her to send her fee petition information. 0.10

Received draft declarations from Adina Rosenbaum. 0.10
Contacted Court for information on how to obtain bond money
And they responded. 0.10

Notified Adina that Mandate was delayed due to pending fee

‘petition. 0.10

ect

~-documents):- i tle Ge aeatsen no a wis ve ~ oss so Biedes
Emails back ca forth with aes mentioned above. 0.20

Spoke to defense counsel on phone and by email, as well as

Client to make proposal in court ordered mediation. 1.30
 
